
	

113 HR 5630 IH: Inspector General Vacancy Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5630
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Murphy of Florida (for himself, Mr. Rice of South Carolina, Ms. Kuster, Mr. Swalwell of California, Mr. Jolly, Mr. Mulvaney, Ms. Sinema, and Mr. Peters of California) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend the Inspector General Act of 1976 to fill Inspector General vacancies, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Inspector General Vacancy Act of 2014.
		2.AmendmentSection 3 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the
			 following new subsection:
			
				(h)Nomination of Inspector General To fill a vacancyIf the President does not nominate an Inspector General pursuant to subsection (a) within 180 days
			 after a vacancy for the Inspector General, the individual serving as
			 interim Inspector General shall be deemed to be appointed under such
			 subsection, by and with the advice and consent of the Senate.
				.
		
